Exhibit 10.1


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of August 27, 2014 (the
“Effective Date”), is made by and between Fuse Science, Inc., a Nevada
corporation (“Company”), and holder of the Company’s convertible notes signatory
hereto (“Holder”).


WHEREAS, the Company previously issued  one or more convertible notes (the
“Notes”) to the Holder in the principal amounts  set forth on Schedule A hereto,
pursuant to the terms of subscription agreements between the Company and the
Holder  (the “Note Purchase Agreements”);


WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as Series A Convertible Preferred Stock, $0.001 par
value, the terms of which are set forth in the Certificate of Designation of
Preferences, Rights and Limitations of Series A Convertible Preferred Stock (the
“Certificate of Designations”) in the form attached hereto as Exhibit A
(together with any convertible preferred shares issued in replacement thereof in
accordance with the terms thereof, the “Preferred Stock”), which Preferred Stock
shall be convertible into the Company’s common stock $0.001 par value per share
(the “Common Stock”), in accordance with the terms of the Certificate of
Designations


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Notes for shares of Preferred
Stock.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:


1.             Terms of the Exchange. The Company and Holder hereby agree that
as of the Effective Date, the outstanding aggregate principal balance of the
Notes is set forth on Schedule A hereto. The Company and Holder further agree
that the Holder will exchange the Notes and will relinquish any and all other
rights he may have under the Notes and/or the Note Purchase Agreements in
exchange for such number of shares of the Preferred Stock (the “Preferred
Shares”, and such Preferred Shares as converted, the “Conversion Shares”, and
together with the Preferred Shares, the “Securities”) as set forth on Schedule
A, annexed hereto (for the avoidance of doubt, the number of Preferred Shares
set forth on Schedule A take into account a reverse split of the Company’s
outstanding Common Stock on a one for two hundred basis). Additionally, the
Holder hereby waives any and all unpaid interest accrued on the Notes, as of the
original issue date of the Notes and releases the Company from any payment
thereof or obligation in connection therewith.


2.            Closing. Upon satisfaction of the conditions set forth herein, a
closing shall occur at the principal offices of the Company, or such other
location as the parties shall mutually agree. At closing, Holder shall deliver
its Notes to the Company and the Company shall deliver to such Holder a
certificate evidencing the Preferred Shares in the name(s) and amount(s) as
indicated on Schedule A annexed hereto.  Upon closing, any and all obligations
of the Company to Holder under the Notes and the Note Purchase Agreements shall
be fully satisfied, the Notes shall be terminated and marked "paid in full” and
Holder will have no remaining rights, powers, privileges, remedies or interests
under the Notes or the Note Purchase Agreements.
 
3.   Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


4.             Representations and Warranties of the Holder. The Holder
represents and warrants as of the date hereof and as of the closing to the
Company as follows:


 
-1-

--------------------------------------------------------------------------------

 
 
a.           Authorization; Enforcement. The Holder has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder.  This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
b.                      Tax Advisors. The Holder has reviewed with its own tax
advisors the U.S. federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. With respect to
such matters, the Holder relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. The Holder understands that it (and not the Company) shall be responsible
for its own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.


c.            Information Regarding Holder.  Holder is an "accredited investor",
as such term is defined in Rule 501 of Regulation D promulgated by the United
States Securities and Exchange Commission (the “Commission”)  under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of private
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Holder to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Holder has the authority and is duly and legally qualified to
purchase and own the Preferred Shares.  Holder is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.
 
d.           Legend.   The Holder understands that the Securities have been
issued (or will be issued in the case of the Conversion Shares) pursuant to an
exemption from registration or qualification under the Securities Act and
applicable state securities laws, and except as set forth below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 
-2-

--------------------------------------------------------------------------------

 

        e.    Removal of Legends.  Certificates evidencing Securities shall not
be required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the Securities Act, (ii) following any sale of such
Securities pursuant to Rule 144 (assuming the transferor is not an affiliate of
the Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Holder provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of the Holder’s
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that the Holder provides the Company with an
opinion of counsel to the Holder, in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC).  If a legend is not required pursuant to the
foregoing, the Company shall no later than three (3) business days following the
delivery by the Holder to the Company or the transfer agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from the Holder as may be required above in this
Section 4(e), as directed by the Holder, either:  (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and such Securities are Conversion Shares, credit the aggregate
number of shares of Common Stock to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Holder, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of the Holder or its designee.  The Company
shall be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Securities or the removal of any legends with respect to any
Securities in accordance herewith.

f.            Restricted Securities.   The Holder understands that: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Holder shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to the Holder, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Holder provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission promulgated thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.


5.            Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Holder:


a.           Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Exchange Documents”) and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors of the Company or the Company’s stockholders in
connection therewith, including, without limitation, the issuance of the
Preferred Shares and the reservation for issuance and issuance of Conversion
Shares issuable upon conversion of the Preferred Shares have been duly
authorized by the Company's Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the Other Agreements (as defined below) have
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable
law.  On or prior to this Agreement, the Company has filed the Certificate of
Designations with the Secretary of State of the State of Nevada.


 
-3-

--------------------------------------------------------------------------------

 
 
b.           Organization and Qualification.  Each of the Company and its
Subsidiaries (as defined in the Certificate of Designations) are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted.  Each of the Company
and each of its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on (i)
the business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or (iii) the authority or
ability of the Company  to perform any of its obligations under any of the
Exchange Documents. Other than its Subsidiaries, there is no Person (as defined
below) in which the Company, directly or indirectly, owns capital stock or holds
an equity or similar interest.  “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any Governmental Entity or any
department or agency thereof.


c.           No Conflict.  The execution, delivery and performance of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Preferred Shares and reservation for issuance and issuance of
the Conversion Shares) will not (i) (i) result in a violation of the Articles of
Incorporation (as defined below) or other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the OTC Pink
Marketplace (the “Principal Market”) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.


d.           No Consents.  Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with (other than any filings as may be required by any state
securities agencies), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement, and neither the Company nor any of its Subsidiaries is aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents.  The Company is not in violation
of the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.
 
e.           Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the Securities is exempt from registration under the
Securities Act.  The offer and issuance of the Securities is exempt from
registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof.  The Company covenants and represents to the Holder
that neither the Company nor any of its Subsidiaries has received, anticipates
receiving, has any agreement to receive or has been given any promise to receive
any consideration from the Holder or any other Person in connection with the
transactions contemplated by the Exchange Documents.
 
f.           Issuance of Securities.  The issuance of the Preferred Shares are
duly authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof.  Upon issuance or conversion in accordance with the Certificate of
Designations, the Conversion Shares, when issued, will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

 
-4-

--------------------------------------------------------------------------------

 
 
g.           Transfer Taxes.  As of the date of this Agreement, all share
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the Preferred Shares to be
exchanged with the Holder hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.
 
h.           Equity Capitalization.  Except as disclosed in the SEC Reports (as
defined below): (i) none of the Company’s or any Subsidiary’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any Subsidiary; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act; (vi) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Reports which are not so
disclosed in the SEC Reports, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. The Company has furnished to the Holder true, correct and complete
copies of the Company’s Amended and Restated Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto that have not been disclosed in the SEC Reports.


(i)          Litigation. Except as set forth in the SEC Reports, there are no
actions or proceedings pending or, to the knowledge of the Company, threatened
by or against Company or any of its Subsidiaries involving more than,
individually or in the aggregate, Ten Thousand Dollars ($10,000). There is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Exchange Documents or the issuance of the
Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company

 
-5-

--------------------------------------------------------------------------------

 
 
(j)          SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the “SEC Reports” ) on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with the rules and regulations of the Commission with respect thereto
as in effect at the time of filing. Such financial statements have been prepared
in accordance with U.S. GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by U.S. GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(k)          Acknowledgment Regarding the Holders’ Receipt of Securities. The
Company acknowledges and agrees that each Holder is acting solely in the
capacity of an arm’s length Holder with respect to the Exchange Documents and
the transactions contemplated thereby. The Company further acknowledges that no
Holder is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Exchange Documents and the transactions
contemplated thereby and any advice given by any Holder or any of its
representatives or agents in connection with the Exchange Documents and the
transactions contemplated thereby is merely incidental to such Holder’s receipt
of the Securities. The Company further represents to each Holder that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
 (l)          Compliance. Neither the Company nor any Subsidiary: (i) is in
violation of any order of any court, arbitrator or governmental body or (ii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(m)          Environmental Matters. The Company has complied with and is in
compliance with all federal, state, local and foreign statutes (civil and
criminal), laws, ordinances, regulations, rules, permits, approvals, judgments,
orders and decrees applicable to it or any of its properties, leased real
property, assets, operations and businesses relating to environmental
protection, and health and safety (collectively “Environmental Laws”) including,
without limitation, Environmental Laws relating to air, surface water and
groundwater, land and the generation, storage, use, handling, transportation,
treatment, release, threatened release, remediation, exposure to or disposal of
Hazardous Wastes, Hazardous Materials and Hazardous Substances (as such terms
are defined in any applicable Environmental Law), as well as oil, petroleum,
petroleum products, asbestos or any substance containing asbestos, and
polychlorinated biphenyls (collectively “Hazardous Materials”), (ii) the Company
has obtained and fully complied with and is currently in full compliance with
all environmental permits and other environmental approvals necessary for the
conduct of its business and the operation of its properties, and has reported to
the appropriate governmental or regulatory authorities, to the extent required
by all Environmental Laws, all past and present sites owned and operated by the
Company where Hazardous Materials have been treated, stored, disposed of or
otherwise handled, (iii) to the knowledge of the Company, there is not nor has
there been any condition, event, circumstance, practice, activity, incident
which could reasonably be expected to give rise to any common law liability or
liability pursuant to any Environmental Laws or otherwise form the basis of any
claim, demand or litigation against the Company; (iv) there are no claims,
demand, suits, judicial or administrative actions, governmental investigators or
legal proceedings pending or, to the knowledge of the Company, threatened
against the Company relating in any way to any Environmental laws, nor has the
Company received notice of any violation of, or any claim alleging liability
under, any Environmental Laws, (v) there have been no releases or threats of
releases (as these terms are defined in Environmental Laws) of any Hazardous
Materials at, from, in or on any property previously or currently owned or
operated by the Company, except as permitted by Environmental Laws, and (vi)
there is no on-site or off-site location to which the Company has transported or
disposed of Hazardous Materials or arranged for the transportation of Hazardous
Materials which is the subject of any federal, state, local or foreign
enforcement action or any other investigation which could reasonably be expected
to lead to any claim against the Company for any clean-up cost, remedial work,
damage to natural resources, property damage or personal injury, including, but
not limited to, any claim under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act, the Hazardous Materials Transportation Act or comparable state
or local statutes or regulations, except as would not have a Material Adverse
Effect.

 
-6-

--------------------------------------------------------------------------------

 


(n)         Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by the Exchange Documents. Holder shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Exchange
Documents.
 
(o)          Investment Company. The Company is not, and is not an Affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
(p)          Tax Returns. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(q)          Foreign Corrupt Practices. None of the Company, any Subsidiary or,
to the knowledge of the Company, any agent or other person acting on behalf of
the Company or any Subsidiary, has: (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company (or made by any
person acting on its behalf of which the Company is aware) which is in violation
of law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(r)          No Disagreements with Accountants or Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company which could affect the Company’s ability to
perform any of its obligations under any of the Exchange Documents.
 
(s)         OFAC. None of the Company, any Subsidiary or, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person, for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.
 
 (t)         Full Disclosure. All of the disclosure furnished by or on behalf of
the Company to the Holders regarding the Company, its business and the
transactions contemplated hereby is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.


6.           Additional Acknowledgments.  The Holder and the Company confirm
that the Company has not received any consideration for the transactions
contemplated by this Agreement.  Pursuant to Rule 144 promulgated by the
Commission pursuant to the Securities Act and the rules and regulations
promulgated thereunder as such Rule 144 may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule 144, the holding period of the
Preferred Shares (including the Conversion Shares upon conversion of the
Preferred Shares) tacks back to the original issue date of the Notes, which for
the avoidance of doubt, are set forth on Schedule A hereto.  The Company agrees
not to take a position contrary to this paragraph.


7. Release by the Holder.  In consideration of the foregoing, Holder releases
and discharges Company, Company’s officers, directors, principals, control
persons, past and present employees, insurers, successors, and assigns (“Company
Parties”) from all actions, cause of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, which against Company Parties ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever,
whether or not known or unknown, arising under the Notes and/or the Note
Purchase Agreements.  It being understood that this Section shall be limited in
all respects to only matters arising under or related to the Notes and the Note
Purchase Agreements and shall under no circumstances constitute a release,
waiver or discharge with respect to the Securities or any Exchange Documents or
limit the Holder from taking action for matters with respect to the Securities,
any Exchange Document or events that may arise in the future.


 
-7-

--------------------------------------------------------------------------------

 
 
8.  
Miscellaneous.

 
a. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
 
b. Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
c. Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
d. Counterparts/Execution.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
e. Notices.  Any notice or communication permitted or required hereunder shall
be in writing and shall be deemed sufficiently given if hand-delivered or sent
(i) postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.


 
If to the Company, to:
Fuse Science, Inc.

6135 NW 167th Street, #E-21
Miami, FL 33015
Attention:  Chief Executive Officer


If to Holder, to the address set forth on the signature page of the Holder
 
f. Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith except that the Company shall reimburse Hudson Bay Master
Fund Ltd. all legal fees incurred in connection with the structuring,
documentation and implementation of the transactions contemplated by this
Agreement in an amount not to exceed $5,000 in the aggregate, which such
reimbursement may be deferred at the sole discretion of the Company until the
closing of its next financing.
 
g. Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 
-8-

--------------------------------------------------------------------------------

 
 
h. Headings.  The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
i.           Independent Nature of the Holder’s Obligations and Rights.  The
obligations of the Holder under the Exchange Documents are several and not joint
with the obligations of any other holder of Preferred Stock (each, an “Other
Holder”) under any other agreement to acquire Preferred Stock (each, an “Other
Agreement”), and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holders under any Other Agreement.
Nothing contained herein or in any Other Agreement, and no action taken by the
Holder pursuant hereto or any Other Holder pursuant to any Other Agreement,
shall be deemed to constitute the Holder or any Other Holder as, and the Company
acknowledges that the Holder and the Other Holders do not so constitute, a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Holder and any Other Holder are in any
way acting in concert or as a group or entity with respect to such obligations
or the transactions contemplated by the Exchange Documents, any other agreement
or any matters, and the Company acknowledges that the Holder and the Other
Holders are not acting in concert or as a group or entity, and the Company shall
not assert any such claim, with respect to such obligations or the transactions
contemplated by the Exchange Documents and any Other Agreement. The decision of
the Holder to acquire the Securities pursuant to the Exchange Documents has been
made by the Holder independently of any Other Holder. The Holder acknowledges
that no Other Holder has acted as agent for the Holder in connection with the
Holder making its acquisition hereunder and that no Other Holder will be acting
as agent of the Holder in connection with monitoring the Holder’s Securities or
enforcing its rights under the Exchange Documents.  The Company and the Holder
confirm that the Holder has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any of the Other Agreements, and it shall not be
necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose. To the extent that any of the Other Holders and the
Company enter into the same or similar documents, all such matters are solely in
the control of the Company, not the action or decision of the Holder, and would
be solely for the convenience of the Company and not because it was required or
requested to do so by the Holder or any Other Holder.  For clarification
purposes only and without implication that the contrary would otherwise be true,
the transactions contemplated by the Exchange Documents include only the
transaction between the Company and the Holder and do not include any other
transaction between the Company and any Other Holder.
 
j.           Most Favored Nation.  The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Other Holder in any Other Agreement, is or will
be more favorable to such Other Holder than those of the Holder and this
Agreement.  If, and whenever on or after the date hereof, the Company desires to
enter into an Other Agreement, then (i) the Company shall provide prior written
notice thereof to the Holder and (ii) upon execution by the Company and such
Other Holder of such Other Agreement, the terms and conditions of this
Agreement, the Other Agreement and the Securities (other than any limitations on
conversion set forth therein) shall be, without any further action by the Holder
or the Company, automatically amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Other Agreement, provided that upon written notice to the Company at any time
the Holder may elect not to accept the benefit of any such amended or modified
term or condition, in which event the term or condition contained in this
Agreement or the Securities (as the case may be) shall apply to the Holder as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Holder.
 
l.           Reporting Status.  Until the date on which none of the Preferred
Shares are outstanding (the “Reporting Period”), the Company shall timely file
all reports required to be filed with the Commission pursuant to the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and the Company shall
continue to timely file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would otherwise no longer require or permit
such filings.

 
-9-

--------------------------------------------------------------------------------

 
 
m.           Listing.  The Company shall use reasonable best efforts to promptly
secure the listing or designation for quotation (as the case may be) of all of
the Conversion Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed or
designated for quotation (as the case may be) (subject to official notice of
issuance) (but in no event later than the date of this Agreement) and shall use
reasonable best efforts to maintain such listing or designation for quotation
(as the case may be) of all Conversion Shares from time to time issuable under
the terms of this Agreement on such national securities exchange or automated
quotation system.  The Company shall maintain the Common Stock’s listing or
authorization for quotation (as the case may be) on the Principal Market, The
New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market (each, an “Eligible Market”) or
the Over-the-Counter Bulletin Board.  Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 8(m).
 
n.           Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Holder in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and if the Holder effects a pledge of
Securities it shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any Other Agreement.  The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Holder.
 
o.           Disclosure.  The Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by this
Agreement in the form required by the 1934 Act, and attaching the form of this
Agreement and the Certificate of Designations (the “8-K Filing”) within the time
frame proscribed by the 1934 Act.
 
(Signature Pages Follow)

 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


FUSE SCIENCE, INC.

 
By:____________________________________
Name:
Title:
 
HOLDER:
 


By:____________________________________


 
Address for Notices:

 
__________________________________________

 
__________________________________________

 
__________________________________________

 
__________________________________________



 
Address for delivery of Preferred Shares:

 
__________________________________________

 
__________________________________________

 
__________________________________________

 
__________________________________________